DETAILED OFFICE ACTION

Response to Arguments
Applicant's arguments filed 4/5/2022, pg. 2, regarding the status of the claims is hereby acknowledged.
Applicant's arguments filed 4/5/2022, pg. 2, regarding the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered however applicant’s arguments are not persuasive. In particular, claims 1-5 and 7-15 were rejected under 35 U.S.C. 103 as being unpatentable over Haberman et al. (US Patent No. 8,763,029 B1, hereinafter "Haberman") and in further view of Millar (PCT Publication Application No. WO 2011/001207A9, hereafter "Millar"), and in further view of "Digital Program Insertion Cueing Message for Cable," Society of Cable Telecommunications Engineers, Engineering Committee, Digital Video Subcommittee, American National Standard ANSI/SCTE 35, 37 pages(2004) (hereafter, "SCTE Standards"); Claims 6 and 16-20 were rejected under 35 U.S.C. 103 as being unpatentable over Haberman et al., and in further view of Millar, and in further view of SCTE Standards, and in further view of Konig et al. (US Patent Application Publication No. 2004/0189873 A1, hereafter "Konig").
Applicant raises a first issue and argues the following:
One example embodiment of the Application is directed to adjusting timing of advertisements to correct for erroneous original break cue data in the stream and dynamically inserting different advertisements for commercial customers than residential customers. The satellite provider system generates adjusted break cue data by adjusting time stamps in the break cue data. The satellite provider system inserts the break cue data, the adjusted break cue data, and break description data into the provider stream in data packets all having a same packet identification. The satellite provider system then broadcasts the provider stream from a satellite transponder.

	First, in response to applicant’s argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
Additionally, on the issue of obviousness, the Supreme Court stated the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 418, 82 USPQ2d 1385 (2007). The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation. Id at 419. Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle. Id at 419. The Court further reiterated that in circumstances where the combination of two pre-existing elements did no more than they would in separate, sequential operation, the patent failed under 35 U.S.C. 103.  See id. at 416-417 (citing Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 90 S. Ct. 305, 24 L. Ed. 2d 258 (1969)).
Furthermore, MPEP § 2111.01 states that the words of a claim must be given their plain meaning unless they are defined in the specification. See § 2111.01 citing Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)), states: “It is well settled that “claims are not to be read in a vacuum and limitations therein are to be interpreted in light of the specification in giving them their “broadest reasonable interpretation.” MPEP § 2111.01 also states “(o)ne must bear in mind that, especially in nonchemical cases, the words in a claim are generally not limited in their meaning by what is shown or disclosed in the specification. See, e.g., Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004)(discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment).” Considering the breadth of applicant’s claim limitations and the broadest reasonable interpretation if the terms in the claims, the issue then becomes whether the applicant’s recited limitations as claimed read on the prior art to render the limitations obvious.
In reviewing the applicant’s first argument that “One example embodiment of the Application is directed to adjusting timing of advertisements to correct for erroneous original break cue data in the stream and dynamically inserting different advertisements for commercial customers than residential customers. The satellite provider system generates adjusted break cue data by adjusting time stamps in the break cue data…”, the examiner notes that the independent claims do not make a reference/recitation to “correct erroneous original break cue data in the stream.” Therefore, it is the examiner’s position that applicant’s recited limitations as claimed read on the prior art to render the limitations obvious.
Furthermore, the applicant argues the following: 
Applicant respectfully disagrees with the Examiner that the newly introduced Millar reference teaches "merging the break cue data packets and the adjusted break cue data packets into a data stream; generating an adjusted provider stream by inserting the data stream into the provider stream" as recited in claim 1 and similarly in the other independent claims. Instead of merging break cue data packets and the adjusted break cue data packets into a data stream, Millar just modifies the pts time field or the pts adjustment field in the message and passes it to the downstream device (see page 29, section 5.6 of Millar). Page 35 of Millar cited by the Examiner merely describes how "ptsadjustment" values are interpreted. 

	The applicant’s argument is not persuasive. First, the applicant’s arguments do not appear to appreciate the significant teaching value of Millar. For example, applicant’s arguments do not appear to take into consideration that any downstream device may modify the pts time field or the pts adjustment field in the message and passes it to a downstream device. Stated differently, a creator of content distributing the content does not have to initially include a modified pts time or pts adjustment but a downstream device may adjust the break cue data by generating adjusted break cue data (e.g., modifies pts time field or pts adjustment as alleged by applicant) that will be merged with the original break cue data into a data stream. Therefore, by including adjusted break cue and the original break cue data, then the downstream device is able to generate an adjusted provider stream for transmission.
	For at least the foregoing reasons, claim 1 is obvious in view of the cited prior art. Claims 2-15 depend on claim 1, and thus are also not patentable in view of the cited prior art for at least the foregoing reasons, Regarding independent claim 9, although varying in scope, the obviousness of claim 9 will be apparent at least from the above discussion regarding claim 1. Claims 10-15 depend on claim 9, and thus, are also not patentable in view of the cited prior art for at least the foregoing reasons. Regarding independent claim 16, although varying in scope, although varying in scope, the obviousness of claim 16 will be apparent at least from the above discussion regarding claim 1.
	Lastly, applicant argues the following:
Regarding independent claim 16, Applicant respectfully disagrees with the Examiner's statement on page 18 of the Office Action that "Haberman, Millar, and SCTE Standards teach all the elements of claim 16 except do not use the terms 'commercial' and 'residential"'. In fact, Haberman, Millar, and SCTE Standards also fail teach "generating a first table identification to identify unaltered break due data packets", "generating a second table identification to identify break description data packets", and "generating a third table identification to identify the adjusted break cue data packets". Haberman, Millar, and SCTE Standards do not mention "a table identification", much less generating a specific first second and third table identification. 

In response to applicant’s arguments, as discussed above in KSR, the Court further reiterated that in circumstances where the combination of two pre-existing elements did no more than they would in separate, sequential operation, the patent failed under 35 U.S.C. 103.  See id. at 416-417 (citing Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 90 S. Ct. 305, 24 L. Ed. 2d 258 (1969)). Stated differently, on the issue of obviousness in KSR, the Court discussed the subject matter of a patent which was a device combining two pre-existing elements wherein the two in combination did no more than they would in separate, sequential operation (in the present applicant the applicant appears to be doing the inverse (i.e., separating) instead of combining two pre-existing elements i.e., tables). Similarly important is that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179. Stated differently, based on KSR and Nerwin, even if the prior art, teaches providing table information table in a per program basis, a person or ordinary skill in the art would have reasonably inferred that the number of tables is not limited in the prior art and would be one of choice of the particular designer, as to the number of separate tables preferred, especially in view of the prior art teaching targeting different customers. 
For example, Millar teaches utilizing tiered splicing for different customers (Section 6.2.2). Although, Millar does not use the term commercial and residential satellite receivers, the ability of Millar to target different customers would be interpreted as an intended use of specifying “commercial and residential satellite receiver.” Millar pg. 29:1-5 teaches that if the cue identifier descriptor is utilized, the splicing or multiplexing device may use that information to be more selective of the PIDs on which it will act…”Some possible reasons for utilizing multiple PIDs for this message include selective delivery of cue messages for different tiers of advertising or for separating cue messages from segmentation messages.” A person of ordinary skill in the art would reasonably infer, and appreciate the obvious benefit of addressing specific PIDs to specific users to transmit specific tables which transmitted using PID Streams  as discussed in the rejection of claims 1-5 and 7-8.
 More importantly, as discussed in the rejection of claim 5, SCTE Standards teaches transmitting table identification to identify break description data packets and identify the adjusted break cue data packets (pts adjustment, pts time, and splicing indicators are typically provided along with table information such as table id as discussed in Section 6 pg. 13-16 and Section 7 pgs. 16-29). However, Haberman, Millar, and SCTE Standards do not disclose why a commercial satellite receiver and a residential satellite receiver obtain different tables. 
As discussed in the Non-Final Rejection dated 1/13/2022, Konig recognizes tiered delivery which would explain why a commercial satellite receiver and a residential satellite receiver obtain different splicing content wherein Konig para 47 teaches FIG. 2 illustrates a user relationship in which a broadcaster 200 transmits programming from a broadcaster uplink facility 202 through a satellite 204. Signals transmitted by the broadcaster 200 can be received by a plurality of locations, including a pub 206 run by pub owner 208 or a hotel 210 operated by hotel operator 212. Although two types of commercial establishments are illustrated, the invention is not limited to those commercial establishments nor is it limited only to commercial establishments. The invention can also be deployed for use in a residential environment. (Similarly Millar teaches targeting residential customers with specific advertising).  Konig para 162 teaches an optional time delay may exist between when a frame is broadcast universally and when that frame is actually displayed using any of the configurations described herein. The reason for the time delay is that when performing a manual detection, a slight delay is experienced before a human identifies an advertisement (or other segment) in a broadcast. A delay may also exist using automated detection as well while frames are analyzed and matched. In addition, there may be a delay in receiving signals across the computer communications network. Thus, it is desirable to maintain a slight delay (e.g., 5 seconds) between the current output of video (whether a replacement segment is being output or not) and the original signal so that there will be no change to the non-advertising content. This will offset any delay in detecting segments and the delay should typically be unknown to viewers. A temporary storage (such as flash memory, RAM, or a hard drive) can be used to store the buffer of video and audio data during the delay period, and video/audio output is actually generated from this buffer. This memory buffer may exist inside the detection/replacement device. Therefore, a person of ordinary skill in the art would reasonably infer that based on the teachings of Konig, a commercial satellite receiver would not receive the same splicing information with a presentation time stamp adjusting as Konig teaches it is desirable to maintain a slight delay (e.g., 5 seconds) between the current output of video (whether a replacement segment is being output or not) and the original signal so that there will be no change to the non-advertising content and this will offset any delay in detecting segments and the delay should typically be unknown to viewers.
All things considered, the applicant’s arguments regarding the rejection of claim 16 are not persuasive and the rejection is maintained. Claims 17-20 depend on claim 16, and thus, are also not patentable in view of the cited prior art for at least the foregoing reasons. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation

Regarding claims 9-15, the claims are directed to a system comprising a filter, a cue adjuster, and a packet merger as supported in the original specification, pg. 10, filed 12/20/2019. The examiner is interpreting the filter as structure and the applicant’s specification has further disclosed the filter is coupled to the cue adjuster and a packet merger in Fig. 2 that is integrated in processor 114 which are also interpreted as structure coupled to the filter. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Haberman; Seth et al. US 8763029 B1 (hereinafter Haberman) and in further view of Millar, Keith WO 2011/001207A9 (hereafter Millar) and in further view of "Digital Program Insertion Cueing Message for Cable," Society of Cable Telecommunications Engineers, Engineering Committee, Digital Video Subcommittee, American National Standard ANSI/SCTE 35, 37 pages (2004) (hereafter SCTE Standards).
Regarding claim 1, “a method comprising: receiving a provider stream including break cue data packets having time stamps corresponding to breaks in a media program in the provider stream; generating adjusted break cue data packets by adjusting time stamps of the break cue data packets; merging the break cue data packets and the adjusted break cue data packets into a data stream; generating an adjusted provider stream by inserting the data stream into the provider stream; and transmitting the adjusted provider stream from a satellite transponder” Haberman teaches all the elements of claim 1 except “generating adjusted break cue data packets by adjusting time stamps of the break cue data packets; merging the break cue data packets and the adjusted break cue data packets into a data stream; generating an adjusted provider stream by inserting the data stream into the provider stream” Haberman Fig. 2 and col. 2:45-67 to col. 4: 1-12 and 5:6-67 to col. 6:1-55 – transmitting provider stream from a satellite headend wherein the system allows the headend to insert receiver instructions comprising splice information table including metadata messages to instruct the receiver on which addressable advertisements to show in an upcoming break with relative time position within the addressable advertising break. Whereas Haberman teaches a satellite headend without using the term transponder, a person of ordinary skill in the art would have understood that transponders are typical components of a satellite headend transmitting provider streams.
	With respect to the deficiency of Haberman (i.e., generating adjusted break cue data packets by adjusting time stamps of the break cue data packets; merging the break cue data packets and the adjusted break cue data packets into a data stream; generating an adjusted provider stream by inserting the data stream into the provider stream), in an analogous art, Millar teaches a pts_adjustment (corresponds to generating adjusted break cue data packets by adjusting time stamps of the break cue data packets) and other forms of adjusting the duration of a break by inserting modified splice information data by adjusting time stamps of original break cue data packets and combining the original break cue data packets and the adjusted break cue data packets into a data stream (See Millar pg. 7:18-34 to pg. 10:1-34 – splice info section comprises signaling data and timestamp data for breaks/advertisements including cueing messages; pg. 43 splice time when modified by pts_adjustment specifies the time of the splice point and pts_time when modified by pts_adjustment represents the time of the intended splice point; pg. 29 section 5.6 – messages may be modified by any downstream device that forwards the in-stream to downstream devices including modify the pts_adjustment field; pg. 35-36 describing pts_adjustment A 33 bit unsigned integer that appears in the clear and that shall be used by a splicing device as an offset to be added to the (sometimes) encrypted pts time field(s) throughout this message to obtain the intended splice time(s). When this field has a zero value, then the pts time field(s) shall be used without an offset. Normally, the creator of a cueing message will place a zero value into this field. This adjustment value is the means by which an upstream device, which restamps pcr/pts/dts, may convey to the splicing device the means by which to convert the pts time field of the message to a newly imposed time domain. It is intended that the first device that restamps pcr/pts/dts and that passes the cueing message will insert a value into the pts adjustment field, which is the delta time between this device's input time domain and its output time domain. All subsequent devices, which also restamp pcr/pts/dts, may further alter the pts adjustment field by adding their delta time to the field's existing delta time and placing the result back in the pts adjustment field. Upon each alteration of the pts adjustment field, the altering device must recalculate and update the CRC 32 field. See also pg. 53-55 segmentation data for breaks allows for adjusting break data wherein a value supplied in the new message is an update to the overall duration of the program Segmentation duration wherein such that an original segmentation duration which a timestamp of a break can be extended using a Runover Planned or Runover Unplanned message which would also correspond on the applicant’s broad claim limitation (i.e., generating adjusted break cue data packets by adjusting time stamps of the break cue data packets; merging the break cue data packets and the adjusted break cue data packets into a data stream; generating an adjusted provider stream by inserting the data stream into the provider stream). As discussed above with respect to the term “transponder” not mentioned in Haberman but as understood by a person of ordinary skill in the art to refer collectively to a satellite transmitter/receiver subsystem, Millar pg. 29:1-5 and section 5.6 discloses the invention comprises a Satellite transmitter/receiver, remultiplexer.
	The motivation to modify Haberman with the teachings of Gupta is further evidenced by SCTE Standards. As discussed above, Haberman discloses that provider streams include break cue data packets having time stamps corresponding to breaks in a media program in the provider system which the applicant’s arguments to not appear to dispute. Haberman does disclose adjusting the time reference with respect to when an advertisement is presented. For example, Haberman discloses “pts_adjustment” in col. 7 Table 1. More importantly, when reviewing the pts_adjustment as disclosed in the SCTE Standards information referenced above, the SCTE discloses the following in Section 5.5, 7.2.1, and 7.1.
             
    PNG
    media_image1.png
    143
    999
    media_image1.png
    Greyscale

       
    PNG
    media_image2.png
    357
    916
    media_image2.png
    Greyscale

        
    PNG
    media_image3.png
    157
    939
    media_image3.png
    Greyscale

       Wherein the applicant’s independent claim 1 recites 1) receiving a provider stream… 2) transmitting the adjusted provider stream from a satellite transponder, a person of ordinary skill in the art would have reasonably inferred that the claims recites a rearrangement of elements disclosed by Haberman because, in the applicant’s independent claim 1, after receiving a provider stream, then any device that alters the timing information is a device that passes the cue messages to a downstream device (e.g., satellite transponder or a client device). The SCTE Standards referenced above discloses sending a separate packet with new data without canceling the old message via a cue message (i.e., the original break cue data packets and an adjusted break cue data packets) but also states that upon each alternation of the pts_adjustment field, the altering device must recalculate the CRC_32 field which is interpreted as encoding a new packet with the pts_data. However, based on the teachings of Millar, a person of ordinary skill in the art would have reasonably inferred that if a downstream device accesses a cueing message to include a pts_adjustment modified packet, then the downstream device would be able to transmit the original break message timing data in addition to the pts_adjustment packet in the same datastream (or any other packet that adjusts the duration of the break message). Additionally, whereas the applicant claims two separate packets (i.e., break cue data packet and the adjusted break cue data packets into a data stream), the applicant’s claims evidence a corollary to KSR citing Anderson's-Black Rock, Inc. v. Pavement Salvage Co. Stated differently, on the issue of obviousness in KSR, the Court discussed the subject matter of a patent which was a device combining two pre-existing elements wherein the two in combination did no more than they would in separate, sequential operation (in the present applicant the applicant appears to be doing the inverse (i.e., separating) instead of combining two pre-existing elements). Similarly important is that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichmena, 168 USPQ 177, 179. Stated differently, even if Haberman only discloses that the original packet can be modified, the mere fact of generating a second packet that if combined did not more than they would in separate, sequential operation is obvious as evidenced by the American National Standards incorporated by reference in the Haberman disclosure. 
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Haberman’s invention for transmitting provider stream from a satellite headend to enable the headend to insert receiver instructions within timing data comprising splice information table including metadata messages to instruct the receiver on which addressable advertisements to show in an upcoming break with relative time position within the addressable advertising break by further incorporating known elements of Millar’s invention for enabling a provider to generate an adjusted provider stream by inserting modified splice information data by generating a packet for adjusting time stamps of original break cue data packets and combining the original break cue data packets and the adjusted break cue data packets into a data stream in order to enable providers to further modify advertisement avails with offset regional content as taught by SCTE Standards. 
Regarding claim 2, “further comprising merging break description data packets into the data stream” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Millar pg. 52-53 Table 8-6  and 8-7 break description identifiers for packets inserted with splice information data.
Regarding claim 3, “wherein the break description data packets indicate promotional messages to insert at breaks in the media program” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein Millar pg. 52-53 Table 8-6 and 8-7 break description identifiers for packets inserted with splice information data comprise commercials/advertisements identifiers and wherein the dictionary definition of “promotion” comprises something devised to publicize or advertise a product as a television commercial are promotional messages.
Regarding claim 4, “wherein the break description data packets, the break cue data packets, and the adjusted break cue data packets have a same packet identification” is further rejected on obviousness grounds as discussed in the rejection of claims 1-3 wherein Millar pg. 23 teaches a PID, PID Stream and Program comprising a packet identifier and all the packets with the same PID within a transport stream. See also Millar Section 5.3, 7.1 stating that the standard establishes that the splice information table is carried on a per-program basis in one or more PID stream(s) with a designated stream type. As such, wherein the combination of prior art as disclosed in the rejection of claim 1-3 render obvious the transmission of data packets in the same data stream, then a person of ordinary skill in the art would have seen the obvious benefit of utilizing the PID and PID Stream for all the packets in the same data stream. 
   Regarding claim 5, “wherein the break cue data packets have a first table identification, the break description data packets have a second table identification, and the adjusted break cue data packets have a third table identification” is further rejected on obviousness grounds as discussed in the rejection of claims 1-4 wherein Millar Section 5.3, 7.1, 7.2 stating that the standard establishes that the splice information table is carried on a per-program basis in one or more PID stream(s) with a designated stream type. As such, wherein the combination of prior art as disclosed in the rejection of claims 1-4 render obvious the transmission of data packets in the same data stream using one or more PIDs in the same stream to update the PIDs with a table for each break cue data packets, break description data, and adjusted cue data packets (see Table 7-1 disclosing a table_id with a pts_adjustment and a table_id may be updated by the provider/transmitter updating the data) that is understood to be transmitted with the same PID Stream identifier and updated as necessary in the same data stream as discussed in the rejection of claims 1-4, then a person of ordinary skill in the art would have seen the obvious benefit of utilizing the PID and PID Stream for all the original break cue data packets and adjusted/updated/and added packets with the same identifiers and different/or same table_ids in the same data stream.
   Regarding claim 7, “wherein the break cue data packets include SCTE-35 cue tones” is further rejected on obviousness grounds as discussed in the rejection of claim 1-5 wherein Haberman teaches col. 6:15-55. See also Millar section 5.3, 8.3.1 an identifier is intended to replicate the functionality of the cue tone system used in analog systems to ad insertion. 
   Regarding claim 8, “further comprising receiving an offset value corresponding to an error in the time stamps of the break cue data packets, wherein adjusting time stamps from the break cue data packets includes adjusting the time stamps based on the offset value” is further rejected on obviousness grounds as discussed in the rejection of claim 1-5 and 7 based on the combination of the teachings of Haberman, Millar, and SCTE Standards wherein Haberman further taches col. 6:3-14 and col. 7 Table 2 disclosing offset parameters and wherein the marker messages of the present invention provide receivers with an approach for error correction. For example, marker messages may be inserted with a sub-second frequency (e.g., every 100 milliseconds). When the receiver is instructed to switch to addressable advertisement A that is in another transport stream from the stream that is carrying the television program and the addressable advertisement is not present, the receiver detects the lack of incoming marker messages and returns to the stream carrying the television program almost instantaneously as opposed to showing black screens for the remainder of the advertising break. 
   Regarding claim 9, the claim is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 and 7-9. Wherein claim 9 further recites the limitation of a “filter”, Millar of record discussed in the rejection of claims 1-8 further teaches pg. 29:1-5 wherein the claimed “filter” corresponds to Millar’s filtering process (i.e., If the cue identifier descriptor is utilized, the splicing or multiplexing device may use that information to be more selective of the PIDs on which it will act. Some possible reasons for utilizing multiple PIDs for this message include selective delivery of cue messages for different tiers of advertising or for separating cue messages from segmentation messages. The delivery equipment (Satellite transmitter/receiver, remultiplexer) may PID filter the stream to only allow one or a small number of the PIDs to be passed in-stream.)  The limitations with respect to a cue adjuster and a packet merger as rejected as discussed in the rejection of claim 1 wherein the combination of Haberman, Millar, and SCTE Standards render obvious that packets are adjusted, combined, remultiplexed to a PID Stream with the same PID. With respect to a break data server, Millar teaches receiving devices comprise servers and wherein receiving devices act upon splice information (See section 7.1 and pg. 24; see also pg. 4:27-34 to pg. 5:1-2 combination of satellite-computer network wherein a person of ordinary skill in the art would reasonably infer that a Satellite receiver comprises receiving devices such as servers). A person of ordinary skill in the art would reasonably infer that a Satellite-computer network comprises satellite transponders as discussed in the rejection of claim 1 and further incorporate receiving devices operating in a computer network to receive original cue data packets, adjusted break cue data packets, and break description data as discussed in the rejection of claims 1-5 and 7-9.
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Haberman’s invention for transmitting provider stream from a satellite headend to enable the headend to insert receiver instructions within timing data comprising splice information table including metadata messages to instruct the receiver on which addressable advertisements to show in an upcoming break with relative time position within the addressable advertising break by further incorporating known elements of Millar’s invention for enabling a provider to filter stream packets to generate an adjusted provider stream by inserting modified splice information data by generating a packet for adjusting time stamps of original break cue data packets and combining the original break cue data packets and the adjusted break cue data packets into a data stream in order to enable providers to further modify advertisement avails with offset regional content as taught by SCTE Standards. 


   Regarding claim 10, “further comprising multiplexer configured to receive the data stream from the packet merger and to generate an adjusted provider stream by inserting the data stream into the provider stream” Wherein claim 10 further recites the limitation of a “multiplexer”, Millar of record discussed in the rejection of claims 1-5 and 7-9 further teaches pg. 29:1-5 wherein the claimed “multiplexer” corresponds to Millar’s Satellite transmitter/receiver, remultiplexer process (i.e., If the cue identifier descriptor is utilized, the splicing or multiplexing device may use that information to be more selective of the PIDs on which it will act. Some possible reasons for utilizing multiple PIDs for this message include selective delivery of cue messages for different tiers of advertising or for separating cue messages from segmentation messages. The delivery equipment (Satellite transmitter/receiver, remultiplexer) may PID filter the stream to only allow one or a small number of the PIDs to be passed in-stream.)  The limitations with respect to a cue adjuster and a packet merger as rejected as discussed in the rejection of claim 1 wherein the combination of Haberman, Millar, and SCTE Standards. Therefore, it would have obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Haberman’s invention for transmitting provider stream from a satellite headend to enable the headend to insert receiver instructions within timing data comprising splice information table including metadata messages to instruct the receiver on which addressable advertisements to show in an upcoming break with relative time position within the addressable advertising break by further incorporating known elements of Millar’s invention for enabling a provider to filter stream packets to generate an adjusted provider stream by inserting modified splice information data by generating a packet for adjusting time stamps of original break cue data packets and combining the original break cue data packets and the adjusted break cue data packets into a data stream in order to enable providers to further modify advertisement avails with offset regional content as taught by SCTE Standards.
   Regarding claim 11, “wherein the cue adjuster receives an offset value corresponding to an error in the time stamps of the break cue data packets, wherein the cue adjuster adjusts the time stamps from the break cue data packets based on the offset value” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 and 7-10 wherein Haberman col. 6:3-14 and col. 7 Table 2 disclosing offset parameters and wherein the marker messages of the present invention provide receivers with an approach for error correction. For example, marker messages may be inserted with a sub-second frequency (e.g., every 100 milliseconds). When the receiver is instructed to switch to addressable advertisement A that is in another transport stream from the stream that is carrying the television program and the addressable advertisement is not present, the receiver detects the lack of incoming marker messages and returns to the stream carrying the television program almost instantaneously as opposed to showing black screens for the remainder of the advertising break.
   Regarding claim 12, “wherein the packet merger is configured to receive the adjusted break cue data packets from the break data server” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 and 7-11 wherein with respect to the claimed servers, Millar teaches receiving devices comprise servers and wherein receiving devices act upon splice information (See section 7.1 and pg. 24; see also pg. 4:27-34 to pg. 5:1-2 combination of satellite-computer network wherein a person of ordinary skill in the art would reasonably infer that a Satellite receiver comprises receiving devices such as servers). A person of ordinary skill in the art would reasonably infer that a Satellite-computer network comprises satellite transponders as discussed in the rejection of claim 1 and further incorporate receiving devices operating in a computer network to receive original cue data packets, adjusted break cue data packets, and break description data as discussed in the rejection of claims 1-5 and 7-11.
   Regarding claim 13, “wherein the packet merger is configured to receive break description data packets from the break data server and to merge the break description data packets into the data stream” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 and 7-9 wherein with respect to the claimed servers, Millar teaches receiving devices comprise servers and wherein receiving devices act upon splice information (See section 7.1 and pg. 24; see also pg. 4:27-34 to pg. 5:1-2 combination of satellite-computer network wherein a person of ordinary skill in the art would reasonably infer that a Satellite receiver comprises receiving devices such as servers).
   Regarding claim 14, “wherein the break cue data packets, the adjusted break cue data packets, and the break description data packets have a same packet identification in the data stream” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 and 7-9 wherein Millar pg. 23 teaches a PID, PID Stream and Program comprising a packet identifier and all the packets with the same PID within a transport stream. See also Millar Section 5.3, 7.1 stating that the standard establishes that the splice information table is carried on a per-program basis in one or more PID stream(s) with a designated stream type. As such, wherein the combination of prior art as disclosed in the rejection of claim 1-3 render obvious the transmission of data packets in the same data stream, then a person of ordinary skill in the art would have seen the obvious benefit of utilizing the PID and PID Stream for all the packets in the same data stream.
   Regarding claim 15, “wherein the break cue data packets and the adjusted break cue data packets have a same packet identification and different table identifications” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 and 7-9 wherein Millar Section 5.3, 7.1, 7.2 stating that the standard establishes that the splice information table is carried on a per-program basis in one or more PID stream(s) with a designated stream type. As such, wherein the combination of prior art as disclosed in the rejection of claims 1-5 render obvious the transmission of data packets in the same data stream using one or more PIDs in the same stream to update the PIDs with a table for each break cue data packets, break description data, and adjusted cue data packets (see Table 7-1 disclosing a table_id with a pts_adjustment that is interpreted as enabling the updating of Table_id information) that is understood to be transmitted with the same PID Stream identifier and updated as necessary in the same data stream as discussed in the rejection of claims 1-5 and 7-9, then a person of ordinary skill in the art would have seen the obvious benefit of utilizing the table_id, as being updatable, and a PID and PID Stream for all the original break cue data packets and adjusted/updated/and added packets with the same identifiers in the same data stream.

Claims 6, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Haberman; Seth et al. US 8763029 B1 (hereinafter Haberman) and in further view of Millar, Keith WO 2011/001207A9 (hereafter Millar) and in further view of "Digital Program Insertion Cueing Message for Cable," Society of Cable Telecommunications Engineers, Engineering Committee, Digital Video Subcommittee, American National Standard ANSI/SCTE 35, 37 pages (2004) (hereafter SCTE Standards) and in further view of Konig, Richard et al. US 20040189873 A1 (hereafter Konig).
Regarding claim 6, “wherein the first table identification is selected to be read by commercial satellite receivers, wherein the second and third table identifications are selected to be read by residential satellite receivers” is further rejected on obviousness grounds as discussed in the rejection of claims 1-5 wherein Haberman, Millar, and SCTE Standards teach all the elements of claim 6 except referencing the terms commercial and residential satellite receivers. Haberman teaches col. 9:6-67 – The commercial feeder is the transport stream that contains the addressable advertisements (or segments). It should also be noted that the frequency for the television program may be different from the frequency for the commercial feeder, or it may be the same (depending on whether the addressable advertisements are carried in separate transport streams or not; the system provides the client_trigger message as a timing message for the receiver to determine when to switch to an addressable advertisement. It should be noted that this embodiment includes two different types of timing messages: one to instruct the receiver to change frequency to an addressable advertisement (client_trigger), and one to instruct the receiver to switch streams within the same transport stream to an addressable advertisement or segment (client_splice). The client_trigger message is generally inserted at a predetermined time before the advertisement (e.g., two seconds before, five seconds before, etc.). 
More importantly, Millar teaches utilizing tiered splicing for different customers (Section 6.2.2). Although, Millar does not use the term commercial and residential satellite receivers, the ability of Millar to target different customers would be interpreted as an intended use of specifying “commercial and residential satellite receiver.” Millar pg. 29:1-5 teaches that if the cue identifier descriptor is utilized, the splicing or multiplexing device may use that information to be more selective of the PIDs on which it will act…”Some possible reasons for utilizing multiple PIDs for this message include selective delivery of cue messages for different tiers of advertising or for separating cue messages from segmentation messages.” A person of ordinary skill in the art would reasonably infer, and appreciate the obvious benefit of addressing specific PIDs to specific users to transmit specific tables which transmitted using PID Streams  as discussed in the rejection of claims 1-5 and 7-8.
 More importantly, SCTE Standards teaches transmitting table identification to identify break description data packets and identify the adjusted break cue data packets (pts adjustment, pts time, and splicing indicators are typically provided along with table information such as table id as discussed in Section 6 pg. 13-16 and Section 7 pgs. 16-29). However, Haberman, Millar, and SCTE Standards do not disclose why a commercial satellite receiver and a residential satellite receiver obtain different tables. 
In an analogous art, Konig recognizes why a commercial satellite receiver and a residential satellite receiver obtain different splicing content wherein Konig para 47 teaches FIG. 2 illustrates a user relationship in which a broadcaster 200 transmits programming from a broadcaster uplink facility 202 through a satellite 204. Signals transmitted by the broadcaster 200 can be received by a plurality of locations, including a pub 206 run by pub owner 208 or a hotel 210 operated by hotel operator 212. Although two types of commercial establishments are illustrated, the invention is not limited to those commercial establishments nor is it limited only to commercial establishments. The invention can also be deployed for use in a residential environment. (Similarly Millar teaches targeting residential customers with specific advertising).  Konig para 162 teaches an optional time delay may exist between when a frame is broadcast universally and when that frame is actually displayed using any of the configurations described herein. The reason for the time delay is that when performing a manual detection, a slight delay is experienced before a human identifies an advertisement (or other segment) in a broadcast. A delay may also exist using automated detection as well while frames are analyzed and matched. In addition, there may be a delay in receiving signals across the computer communications network. Thus, it is desirable to maintain a slight delay (e.g., 5 seconds) between the current output of video (whether a replacement segment is being output or not) and the original signal so that there will be no change to the non-advertising content. This will offset any delay in detecting segments and the delay should typically be unknown to viewers. A temporary storage (such as flash memory, RAM, or a hard drive) can be used to store the buffer of video and audio data during the delay period, and video/audio output is actually generated from this buffer. This memory buffer may exist inside the detection/replacement device. Therefore, a person of ordinary skill in the art would reasonably infer that based on the teachings of Konig, a commercial satellite receiver would not receive the same splicing information with a presentation time stamp adjusting as Konig teaches it is desirable to maintain a slight delay (e.g., 5 seconds) between the current output of video (whether a replacement segment is being output or not) and the original signal so that there will be no change to the non-advertising content and this will offset any delay in detecting segments and the delay should typically be unknown to viewers.
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Haberman’s invention for transmitting provider stream from a satellite headend to enable the headend to insert receiver instructions within timing data comprising splice information table including metadata messages to instruct the receiver on which addressable advertisements to show in an upcoming break with relative time position within the addressable advertising break by further incorporating known elements of Millar’s invention for enabling a provider to generate an adjusted provider stream by inserting modified splice information data into tables for a receiver, by adjusting time stamps of original break cue data packets and combining the original break cue data packets and the adjusted break cue data packets into a data stream/or a separate data stream in order to enable providers to further modify advertisement avails with offset regional content as taught by SCTE Standards. It would have obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Haberman, Millar, and SCTE Standards by further incorporating known elements of Konig for transmitting different splicing information to commercial satellite receiver and a residential satellite receiver because Konig teaches that for the commercial satellite receiver it is desirable to maintain a slight delay (e.g., 5 seconds) between the current output of video (whether a replacement segment is being output or not) and the original signal so that there will be no change to the non-advertising content and this will offset any delay in detecting segments and the delay should typically be unknown to viewers. 
 Regarding the method claims 16, “a method, comprising: receiving break cue data packets including SCTE-35 cue tones; generating adjusted break cue data packets by adjusting the SCTE-35 cue tones in accordance with an offset value, wherein the break cue data packets and the adjusted break cue data packets have a same packet identification; generating a first table identification to identify unaltered break due data packets for commercial satellite receivers; generating a second table identification to identify break description data packets for residential satellite receivers; generating a third table identification to identify the adjusted break cue data packets for residential satellite receivers; inserting the adjusted break cue data packets into a television provider transport stream; and transmitting the television provider transport stream including the break cue data packets and the adjusted break cue packets, the first table identification, the second table identification and third table identification” is rejected as discussed in the rejection of claim 1 wherein Haberman, Millar, and SCTE Standards teach all the elements of claim 16 except do not use the terms “commercial” and “residential” as recited in “generating a first table identification to identify unaltered break due data packets for commercial satellite receivers; generating a second table identification to identify break description data packets for residential satellite receivers; generating a third table identification to identify the adjusted break cue data packets for residential satellite receivers.”
With respect to “generating a first table identification to identify unaltered break due data packets for commercial satellite receivers; generating a second table identification to identify break description data packets for residential satellite receivers; generating a third table identification to identify the adjusted break cue data packets for residential satellite receivers” Millar teaches utilizing tiered splicing for different customers (Section 6.2.2). Although, Millar does not use the term commercial and residential satellite receivers, the ability of Millar to target different customers would be interpreted as an intended use of specifying “commercial and residential satellite receiver.” Millar pg. 29:1-5 teaches that if the cue identifier descriptor is utilized, the splicing or multiplexing device may use that information to be more selective of the PIDs on which it will act…”Some possible reasons for utilizing multiple PIDs for this message include selective delivery of cue messages for different tiers of advertising or for separating cue messages from segmentation messages.” A person of ordinary skill in the art would reasonably infer, and appreciate the obvious benefit of addressing specific PIDs to specific users to transmit specific tables which transmitted using PID Streams as discussed in the rejection of claims 1-5 and 7-8.Millar Section 5.3, 7.1, 7.2 stating that the standard establishes that the splice information table is carried on a per-program basis in one or more PID stream(s) with a designated stream type. As such, wherein the combination of prior art as disclosed in the rejection of claims 1-4 render obvious the transmission of data packets in the same data stream using one or more PIDs in the same stream to update the PIDs with a table for each break cue data packets, break description data, and adjusted cue data packets (see Table 7-1 disclosing a table_id with a pts_adjustment and a table_id may be updated by the provider/transmitter updating the data) that is understood to be transmitted with the same PID Stream identifier and updated as necessary in the same data stream as discussed in the rejection of claims 1-4, then a person of ordinary skill in the art would have seen the obvious benefit of utilizing the PID and PID Stream for all the original break cue data packets and adjusted/updated/and added packets with the same identifiers and different/or same table_ids in the same data stream. However, Haberman, Millar, and SCTE Standards do not disclose why a commercial satellite receiver and a residential satellite receiver obtain different tables. 
	In an analogous art, Konig recognizes why a commercial satellite receiver and a residential satellite receiver obtain different splicing content wherein Konig para 47 teaches FIG. 2 illustrates a user relationship in which a broadcaster 200 transmits programming from a broadcaster uplink facility 202 through a satellite 204. Signals transmitted by the broadcaster 200 can be received by a plurality of locations, including a pub 206 run by pub owner 208 or a hotel 210 operated by hotel operator 212. Although two types of commercial establishments are illustrated, the invention is not limited to those commercial establishments nor is it limited only to commercial establishments. The invention can also be deployed for use in a residential environment. (Similarly Millar teaches targeting residential customers with specific advertising).  Konig para 162 teaches an optional time delay may exist between when a frame is broadcast universally and when that frame is actually displayed using any of the configurations described herein. The reason for the time delay is that when performing a manual detection, a slight delay is experienced before a human identifies an advertisement (or other segment) in a broadcast. A delay may also exist using automated detection as well while frames are analyzed and matched. In addition, there may be a delay in receiving signals across the computer communications network. Thus, it is desirable to maintain a slight delay (e.g., 5 seconds) between the current output of video (whether a replacement segment is being output or not) and the original signal so that there will be no change to the non-advertising content. This will offset any delay in detecting segments and the delay should typically be unknown to viewers. A temporary storage (such as flash memory, RAM, or a hard drive) can be used to store the buffer of video and audio data during the delay period, and video/audio output is actually generated from this buffer. This memory buffer may exist inside the detection/replacement device. Therefore, a person of ordinary skill in the art would reasonably infer that based on the teachings of Konig, a commercial satellite receiver would not be receiving the same splicing information with a presentation time stamp adjusting as Konig teaches it is desirable to maintain a slight delay (e.g., 5 seconds) between the current output of video (whether a replacement segment is being output or not) and the original signal so that there will be no change to the non-advertising content and this will offset any delay in detecting segments and the delay should typically be unknown to viewers.
Therefore, it would have obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Haberman’s invention for transmitting provider stream from a satellite headend to enable the headend to insert receiver instructions within timing data comprising splice information table including metadata messages to instruct the receiver on which addressable advertisements to show in an upcoming break with relative time position within the addressable advertising break by further incorporating known elements of Millar’s invention for enabling a provider to generate an adjusted provider stream by inserting modified splice information data into tables for a receiver, by adjusting time stamps of original break cue data packets and combining the original break cue data packets and the adjusted break cue data packets into a data stream/or a separate data stream in order to enable providers to further modify advertisement avails with offset regional content as taught by SCTE Standards. It would have obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify Haberman, Millar, and SCTE Standards by further incorporating known elements of Konig for transmitting different splicing information to commercial satellite receiver and a residential satellite receiver because Konig teaches that for the commercial satellite receiver it is desirable to maintain a slight delay (e.g., 5 seconds) between the current output of video (whether a replacement segment is being output or not) and the original signal so that there will be no change to the non-advertising content and this will offset any delay in detecting segments and the delay should typically be unknown to viewers.
Regarding claim 17, “wherein the break cue data packets and the adjusted break cue data packets have different table identifications” is further rejected on obviousness grounds as discussed in the rejection of claims 1-8 and 16 wherein Millar Section 5.3, 7.1, 7.2 further teaches that the standard establishes that the splice information table is carried on a per-program basis in one or more PID stream(s) with a designated stream type. As such, wherein the combination of prior art as disclosed in the rejection of claims 1-8 and 16 render obvious the transmission of data packets in the same data stream using one or more PIDs in the same stream to update the PIDs with a table for each break cue data packets, break description data, and adjusted cue data packets (see Table 7-1 disclosing a table_id with a pts_adjustment that is interpreted as enabling the updating of Table_id information) that is understood to be transmitted with the same PID Stream identifier and updated as necessary in the same data stream as discussed in the rejection of claims 1-5 and 7-8, then a person of ordinary skill in the art would have seen the obvious benefit of utilizing the table_id, as being updatable, and a PID and PID Stream for all the original break cue data packets and adjusted/updated/and added packets with the same identifiers in the same data stream.
Regarding claim 18, “further comprising generating a data stream by merging the break cue data packets and the adjusted break cue data packets, wherein inserting the adjusted break cue data packets into the television provider transport stream includes inserting the data stream into the television provider transport stream” is further rejected on obviousness grounds as discussed in the rejection of claim 1-17 wherein the Haberman, Millar, and SCTE Standards referenced above in the rejection of claims 1-17 renders obvious the multiplexing break cue data packets and adjusted break cue data packets for transmission to downstream devices and wherein Millar pg. 5:1-34 to pg. 6:1-19 teaches a headend for implementing the disclosed invention relating to updating splicing information data.
Regarding claim 19, “wherein the television provider transport stream is an MPEG transport stream” is further rejected on obviousness grounds as discussed in the rejection of claim 1-17 wherein the Haberman, Millar, and SCTE Standards referenced above in the rejection of claims 1-17 renders obvious the multiplexing break cue data packets and adjusted break cue data packets for transmission to downstream devices and wherein Millar pg. 5:1-34 to pg. 6:1-19 teaches a headend for implementing the disclosed invention relating to updating splicing information data and discloses the transmission of the claimed content using MPEG.
Regarding claim 20, “wherein the television provider transport stream includes video data packets and audio data packets” is further rejected on obviousness grounds as discussed in the rejection of claim 1-17 wherein the Haberman, Millar, and SCTE Standards referenced above in the rejection of claims 1-17 renders obvious the multiplexing break cue data packets and adjusted break cue data packets for transmission to downstream devices and wherein Millar pg. 5:1-34 to pg. 8:1-15 teaches a headend for implementing the disclosed invention relating to updating splicing information data and discloses the transmission of the claimed content using MPEG for transmitting video and audio.





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on generally Monday to Friday 10am-6pm (with alternative Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-270-3950.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/
Primary Examiner, Art Unit 2421 


First, in response to the Appellant’s argument that the Final Office Action fails to meet the standards cited by the Appellant (i.e., Section 2142 of the Manual of Patent Examining Procedure (M.P.E.P.) and Section 2143.03), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). More importantly, on the issue of obviousness, the Supreme Court stated that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385 (2007) (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 96 S. Ct. 1532, 47 L. Ed. 2d 784 (1976)).  The Court further reiterated that in circumstances where the combination of two pre-existing elements did no more than they would in separate, sequential operation, the patent failed under 35 U.S.C. 103.  See id. at 416-417 (citing Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 90 S. Ct. 305, 24 L. Ed. 2d 258 (1969)). The analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.  See id. at 418.  The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.  Id. at 419.  Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  See id. at 420.